DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.1
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-10 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haensch (“Analog Computing for Deep Learning: Algorithms, Materials, and Architectures”, published in the 2018 IEEE International Electron Devices Meeting (IEDM)).2	Regarding claims 1, 8 and 15, Haensch teaches a method, non-transitory computer readable medium, and computer device for establishing a fully-connected inference implementation using a convolutional neural network, the method comprising, at a computing device: 	receiving a two-dimensional input matrix that includes a plurality of elements (Section II-1); 	identifying, by a processor, a two-dimensional weight matrix corresponding to the two- dimensional input matrix, the two-dimensional weight matrix including a plurality of weight values (Section II-2); 	transposing a first column of the two-dimensional weight matrix to produce a transposed first column (Section II-3); 	storing the transposed first column of the two-dimensional weight matrix in a first register having a first length corresponding to the transposed first column (Section II-1); 	generating a first output element by performing a first dot product operation using a first row of the two-dimensional input matrix and the transposed first column (Section II-C); and 	storing the first output element in a first row of a two-dimensional output matrix (Section II-1).	Regarding claims 2, 9 and 16, Haensch teaches the two-dimensional weight matrix is arranged in column-maj or order (Section II-1).	Regarding claims 3 and 10, Haensch teaches the method is implemented by at least one processor included in the computing device, and the at least one processor includes a vector processing unit (Section I).	Regarding claims 7, 14 and 20, Haensch teaches weight values associated with the transposed first column are read sequentially (Section II-1).
Allowable Subject Matter
Claims 4-6, 11-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 It is noted that the claims recite an abstract idea in the form of mathematical calculations. See MPEP § 2106.04(a)(2)(I). However, the abstract idea has been integrated into a practical application, particularly an improvement in the functioning of a computer. MPEP § 2106.04(d). As a result, the claims are patent eligible. MPEP § 2106(III).
        2 See the 892 form for the full citation. A copy of this reference is attached to this Office Action.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.